Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with AMES F. DOBROW (REG. No. 46,666) on 16 February 2021.
The application has been amended as follows: 
1. (Currently Amended) A video monitoring apparatus comprising: 
one or more processors; and
one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to:
acquire, from a video monitoring camera, a video containing a plurality of images;
estimate, by a neural network, respective degrees of attention by a user for the plurality of images based on their image features;

change, by the apparatus, the displayed one of the plurality of images with another one of the plurality of images in accordance with a designation of the another one by the user; and
learn, by the neural network, learning so as to increase a degree of attention to be estimated for the designated another one of the plurality of images.
2. (Currently Amended) The apparatus according to claim 1, wherein the degree of attention to be estimated for the designated image is set higher than a degree of attention to be estimated for an image which is not designated.
3. (Currently Amended) The apparatus according to claim 1, wherein the degree of attention is estimated based on a set parameter, and
the set parameter is updated so as to increase the degree of attention for the designated image.
4. (Currently Amended) The apparatus according to claim 3, wherein the learning continues until the number of times of updating of the parameter reaches a preset number of times.
5. (Currently Amended) The apparatus according to claim 1, wherein the learning continues until the user inputs a predetermined instruction.
7. (Currently Amended) The apparatus according to claim 1, wherein an image is divided into a plurality of areas; and
degrees of attention to be estimated for respective divided areas are integrated and the degrees of attention for the areas are integrated.
10. (Currently Amendment) The apparatus according to claim 1, wherein the degree of attention estimated for an image and an identifier of the video monitoring camera that captured the image are included in learning data for the learning.


acquiring, from a video monitoring camera, a video containing a plurality of images;
estimating, by a neural network, respective degrees of attention by a user for the plurality of images based on their image features;
displaying, by the video monitoring apparatus, on a video monitoring display device, one of the plurality of images based on the respective degrees of attention;
changing, by the video monitoring apparatus, the displayed one of the plurality of images with another one of the plurality of images in accordance with a designation of the another one by the user; and
learning, by the neural network so as to increase a degree of attention to be estimated for the designated another one of the plurality of images.
17. (Currently Amended) A non-transitory computer-readable storage medium storing a program which, when executed by a computer, causes the computer to execute steps of a method of controlling a video monitoring apparatus, the method comprising:
acquiring, from a video monitoring camera, a video containing a plurality of images;
estimating, by a neural network, respective degrees of attention by a user for the plurality of images based on their image features;
displaying, by the video monitoring apparatus, on a video monitoring display device, one of the plurality of images based on the respective degrees of attention;
changing, by the video monitoring apparatus, the displayed one of the plurality of images with another one of the plurality of images in accordance with a designation of the another one by the user; and

18. (Currently Amended) A video monitoring system comprising:
a plurality of video monitoring cameras; and
 a video monitoring apparatus communicably connected to the plurality of video monitoring cameras and configured to display images captured by the plurality of video monitoring cameras, wherein the video monitoring apparatus comprises:
one or more processors; and
 one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to:
acquire, from a video monitoring camera, a video containing a plurality of images;
estimate, by a neural network, respective degrees of attention by a user for the plurality of images based on their image features;
display, on a video monitoring display device, one of the plurality of images based on the respective degrees of attention;
change, by the apparatus, the displayed one of the plurality of images with another one of the plurality of images in accordance with a designation of the another one by the user; and
learn, by the neural network, so as to increase a degree of attention to be estimated for the designated another one of the plurality of images.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: The closest prior art Shuichi YAMAGUCHI et al. (JP 2008-288870) discloses a plurality of surveillance cameras  capture surveillance targets such as persons or objects, and output the captured camera videos (par [0009]). The image .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-10 and 12-20 (now renumbered 1-19 for issue) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/Primary Examiner, Art Unit 2665